Order modified by directing that as to the petition which designates Louis L. Cantwell for the party position of county committeeman of the Democratic party in the seventy-fifth election district such petition is declared valid and the board of elections is ordered to file the same. As thus modified, the order is affirmed, without costs. The petitioner was not qualified or authorized to file a petition in respect of election districts other than the seventy-fifth election district. The designating petition in that district, consisting of sheets consecutively numbered from 211 to 217, inclusive, was a valid petition under section 135 of the Election Law. The better practice would be to have fastened together the designating petition in each election district nominating county committeemen. Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ., concur.